On the Merits.
The defendant, who, claims under a tax title based upon an assessment made by the Board of Assessors, and under a sale made 'by the state tax collector, for the parish of Orleans, is hardly in a position to deny, whatever may be the fact, that the property in question is within the limits of this parish, and hence within the limits of the city of New Orleans. The city acted either upon that hypothesis or upon some other basis of actual, or assumed, right, when it built and took possession of the public work of which that property formed, or was made, part. Whether the city required the permission of any other authority to build a levee in Lake Pontchartrain, to protect itself from inundation, or whether it did not, is a question of no importance *501here. The facts are, that the levee was built for the purposes stated; that it was a public work in the actual possession of the city authorities, as such, and that it was not subject to taxation. Hence, there could have been no valid sale of the lot 9 for taxes. But {he original lessee of the lot had an interest in the buildings thereon upon which he was liable for assessment, as upon any other property, and when the original lessee transferred that interest, it became liable to assessment as the property of the transferree, and to sale for the tax assessed, and there was no reason why the defendant Fredericks, should not have become the owner as a purchaser at such sale. This was, however, a matter which did not particularly concern the city, and it is only in so far as the tax deed purports to convey the land, and in so far as there has been a denial of the city’s authority as the administrator of a public work, if not as owner and lessor, that it has any right to complain, since the purchaser of the building acquired no greater rights as to the land than the owner of the building had possessed under his contract with the city. To the extent stated, however, the city has a right to complain. Nor do we think that, in determining as to the merits of the complaint which has been made, it is necessary that either the Xevee Board, the Drainage Commission, or any other authority need be made a party to the litigation. Those who are not made parties will not be affected by the judgment. It is sufficient for present purposes that we take the case as we find it. And, so taking it, we hold it to be inadmissible that a political corporation exercising governmental functions should be dispossessed, by means of a tax suit against an individual, of a public work, not on private property, constructed at the common expense for the protection of the lives and property of its citizens.
It is, therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed in so far as it rejects the demand of the plaintiff to be put in possession of “lot number 9, situated in the seventh municipal district of the city of New Orleans, in the tract of land known as West End, and fronting on revetment levee in said district and measuring seventy-five feet front by one hundred feet in depth between parallel lines,” and that there now be judgment in favor of the plaintiff, annulling and avoiding the adjudication of said lot, as madeby Blayney T. Walsbe, state tax collector, to Hugo H. Fredericks, upon the 10th day of June, 1896. And it is further ordered that the plaintiff be put in possession of said lot, *502subject to the rights of the defendant, the said Hugo H. Fredericks, a3 owner of the buildings theron with respect to which and to all other matters, save costs, said judgment is affirmed. It is further ordered and adjudged that said defendant pay the costs in both courts.